If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


 TRACY POWELL,                                                     UNPUBLISHED
                                                                   February 11, 2020
               Claimant-Appellant,

 v                                                                 No. 346104
                                                                   Wayne Circuit Court
 VANGUARD HEALTH MANAGEMENT, INC.,                                 LC No. 18-008009-AE

               Respondent-Appellee,

 and

 DEPARTMENT OF LABOR AND ECONOMIC
 OPPORTUNITY/UNEMPLOYMENT
 INSURANCE AGENCY, formerly known as
 DEPARTMENT OF TALENT AND ECONOMIC
 DEVELOPMENT/UNEMPLOYMENT
 INSURANCE AGENCY,

               Appellee.


Before: MURRAY, C.J., and SWARTZLE and CAMERON, JJ.

PER CURIAM.

        Claimant, Tracy Powell, appeals the circuit court’s order dismissing her claim of appeal
for lack of jurisdiction. We affirm.

                                I. FACTUAL BACKGROUND

       On June 11, 2018, the Michigan Compensation Appellate Commission (MCAC) denied
Powell’s request for a rehearing of its January 31, 2018 decision. The MCAC’s order notified
Powell that the deadline to file a claim of appeal was July 11, 2018. On July 9, 2018, Powell
overnight mailed a paper copy of her claim of appeal. The claim of appeal was addressed to
“Clerk’s Office, Third Judicial Circuit Court, 2 Woodward Ave., Detroit, MI 48226.” On July 10,




                                              -1-
2018, at 9:30 a.m., the claim of appeal was delivered by the United Parcel Service (UPS).1 On
July 13, 2018, Powell electronically filed her claim of appeal. Thereafter, she received notification
from the circuit court that her initial filing was deficient because electronic filing is mandatory in
Wayne Circuit Court.

       On July 25, 2018, the circuit court ordered the parties to file briefs addressing the timeliness
of Powell’s appeal and whether the circuit court had jurisdiction over the appeal. After oral
argument, the circuit court dismissed Powell’s appeal for lack of jurisdiction, finding that the claim
of appeal was not filed within the statutory timeframe set forth in MCL 421.38(1) and MCR
7.116(B). Powell moved for reconsideration of this decision, which the circuit court denied. This
appeal followed.

                                           II. ANALYSIS

        Powell argues that the circuit court erred when it dismissed her appeal for lack of
jurisdiction. Powell argues that her paper appeal, while deficient, was filed within the time limits
set forth under MCL 421.38(1) and MCR 7.116(B). We disagree.

       The scope of the circuit court’s jurisdiction is a question of law which this Court reviews
de novo. Kar v Nanda, 291 Mich App 284, 286; 805 NW2d 609 (2011). The construction and
application of a court rule is also a question of law that this Court reviews de novo. Nowacki v
Department of Corrections, 319 Mich App 144, 148-149; 900 NW2d 154 (2017).

        MCR 7.104(A) expressly establishes that the time limit for filing an appeal of right is
jurisdictional. Under the Michigan Employment Security Act, an appeal of a MCAC decision or
order must “be made within 30 days after the mailing of a copy of the order or decision by any
method permissible under the rules and practices of the circuit court of this state.” MCL 421.38(1).
See also MCR 7.116(B) (“An appeal of right from an order or decision of the [MCAC] must be
taken within 30 days after the mailing of the commission’s decision.”). “To vest the circuit court
with jurisdiction in an appeal of right, an appellant must file with the clerk of the circuit court
within the time for taking an appeal.” MCR 7.104(B). See also MCR 7.116(C). The “date of
filing” is the date the “clerk of the court” receives a document. MCR 7.102(4) and (6). Thus, in
order to vest the circuit court with jurisdiction to hear an appeal from a MCAC decision or order,
the clerk of the court must receive the claim of appeal within 30 days after the mailing of the
MCAC’s decision or order.

        With respect to when a pleading is deemed to have been received by the clerk of the court,
the clerk of the court has a duty to “process and maintain documents filed with the clerk as
prescribed by the Michigan Court Rules and the Michigan Trial Court Records Management
Standards . . . .” MCR 8.119(C). State Court Administrative Office, Michigan Trial Court
Records Management Standards, Data, Case and Other Court Records § 3.3.1.3 (October 2019),




1
  Although not dispositive, we note that the circuit court believed that the claim of appeal was
actually delivered to the Court Administrator’s Office, as opposed to the County Clerk’s Office.

                                                 -2-
       p 58, instructs:

       [i]n a paper-based system, a document is considered filed on the date it is received
       by the court (mail or in person), irrespective whether the clerk has reviewed the
       document in accordance with 3.3.1.4 and 3.3.1.5. The date stamped on a document
       must be the day the document was actually received. If the clerk of the court is
       unable to stamp documents on the date they are received, including when received
       by a judge under MCR 1.109(C), the clerk must ensure that all documents received
       on a given day are batched and identified in some manner with the actual date they
       were filed until such time as the documents can be stamped. MCR 1.109(C).

“At a minimum, the first page of every document filed shall be stamped with the date on which it
is filed.” Id. at 59. The stamp must include “the date (month, day, year) on which a document is
filed and the name of the court in which it is filed.” Id.

        Additionally, under MCR 8.119(D)(1)(a) the clerk of the court has a duty to “maintain a
case history of each case, known as a register of actions, in the court’s automated case management
system.” The register of actions must display the case history for each case including “the case
number, date of filing, names of parties, and names of any attorneys of record.” MCR
8.119(D)(1)(a). “Each entry shall be dated with not only the date of filing, but with the date of
entry.” MCR 8.119(D)(1)(a). Thus, in order to determine when a claim of appeal is received by
the clerk of the court, courts must look at the date stamped on the first page of the document and/or
the register of actions.

        In this case, the date stamp and the register of actions provide that Powell’s claim of appeal
was received and filed with the clerk of the court on July 13, 2018. Nonetheless, Powell argues
on appeal that the UPS delivery notification evidences that her paper claim of appeal was received
on July 10, 2018, because there is a presumption that “a letter with a proper address and postage
will, when placed in the mail, be received by the postal service.” However, we conclude that this
presumption does not mean that a document has been filed with the clerk of the court. As already
stated, the date of filing is the date that a document has been received by the clerk of the court.
Thus, we conclude that the presumption that a properly addressed and stamped letter placed in the
mail will be received by the postal service does not mean that a document placed in the mail will
be received by the clerk of the court and, thus, properly filed. Because Powell has not
demonstrated that her paper claim of appeal was actually received by the clerk of the court by the
July 11, 2018 filing deadline, we conclude that the circuit court did not err in dismissing Powell’s
claim of appeal for lack of jurisdiction. See Davis v Dep’t of Corrections, 251 Mich App 372,
374-375; 651 NW2d 486 (2002) (“[F]ailure to timely file a claim of appeal deprives the circuit
court of jurisdiction to hear the appeal.”).

       Powell next argues that the circuit court erred in dismissing her appeal because, under MCL
7.113(A)(1), she timely corrected the filing error by electronically filing the appeal on July 13,
2018. We disagree.

       MCR 7.113(A)(1) allows a circuit court to involuntarily dismiss an appeal that is not filed
in conformity with the court rules. Before dismissing a case, however, the circuit court must
provide the appellant with notice of the deficiency and 14 days to remedy it. MCR 7.113(A)(1).

                                                 -3-
This Court has applied MCR 7.113(A)(1) to allow a party to remedy his or her failure to provide
an opposing party with proper notice or to attach required filings.

        In this case, Powell seeks to utilize MCR 7.113(A)(1) to correct her failure to timely file
the claim of appeal. We conclude that MCR 7.113(A)(1) does not extend to an appellant’s errors
which render an appeal not timely filed. MCR 7.101(B) explicitly states that subchapter 7.100 of
the Michigan Court Rules, which governs appeals to the circuit court, “do[es] not restrict or enlarge
the appellate jurisdiction of the circuit court.” This Court has also held that the statutory limitation
period contained in MCL 421.38(1) cannot be extended by the court rules. Gunderson v Rose Hill
Realty, 136 Mich App 559, 564; 357 NW2d 718 (1984). Therefore, because Powell’s appeal was
filed after the jurisdictional deadline, the circuit court did not have jurisdiction to hear her appeal
or to grant Powell 14 days to correct her filing error under MCR 7.113(A)(1).

       Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Brock A. Swartzle
                                                               /s/ Thomas C. Cameron




                                                  -4-